Citation Nr: 1121058	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This case was originally before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss.  

In an April 2010 decision, the Board reopened the claim for service connection for bilateral hearing loss and denied it on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) seeking a remand for that part of the Board's decision that denied entitlement to service connection for bilateral hearing loss.  By order dated in January 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that a May 2008 VA examination was inadequate for rating purposes because the examiner did not review the Veteran's VA medical records or a private audiologist's November 2007 opinion submitted in support of the Veteran's claim.  The Board notes, however, that the claims folder does not contain any VA outpatient treatment records nor has the Veteran ever indicated he received VA treatment for his hearing loss.

Nevertheless, the Joint Motion specified that, on remand, the Board was to obtain a new medical opinion addressing whether there was a nexus between the Veteran's current bilateral hearing loss and his service.  The Board was to ensure that the examiner had the opportunity to review all relevant medical evidence, including the November 2007 private nexus opinion, prior to the examination.  

The AMC should also take this opportunity to obtain any and all private or VA medical evidence the Veteran feels is relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any relevant VA or private treatment received for his hearing loss and to provide signed release forms for any private treatment identified, to include private audiologist Dann.  Thereafter, attempts should be made to obtain any identified treatment records.  Private providers should be asked to provide treatment records, as opposed to summaries.  All efforts to obtain VA and private medical records should be fully documented in the claims folder and VA facilities must provide a negative response if records are not available.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA audiological examination for the claimed conditions of bilateral hearing loss and tinnitus to ascertain the Veteran's current diagnoses and likely etiology.  

The claims file, all VA and private medical records, a copy of this Remand and a copy of the November 2007 private opinion must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.  The examiner is requested to specifically state that he or she reviewed these records.

The examiner should indicate whether the Veteran currently has bilateral sensorineural hearing loss and, if so, whether any such audiological disorder is at least as likely as not related to in-service noise exposure versus post-military occupational and/or recreational noise exposure.

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50% or greater), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The physician should provide a complete rationale for any opinion provided reconciling all medical evidence, to include the November 2007 private opinion.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

The claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


